I concur in the order reversing the judgment and in remanding the cause for a new trial. I do not concur in the ruling that the testimony with respect to Exhibit D was properly excluded. I think it had a direct bearing on what Davis, the plaintiff's assignor, did in bringing Waite and Huffaker together and which resulted in an agreement between them. Though Huffaker did not agree with the contract as first signed by Waite, yet, when he thereafter bargained and negotiated with him, which did result in an agreement between them, the services of Davis nevertheless may be regarded as the instrumentality or means of bringing the parties together and the agreement as finally entered into as the result of such service. In considering and determining that, I think the proffered evidence admissible.
Neither do I concur in the holding that the loose talk at *Page 451 
the dance hall was properly received in evidence as tending to show a revocation of the authority of Davis. Though the written contract between Huffaker and Davis provided that the authority of the latter to act for the former could not be revoked except on written notice, still, let it be assumed a revocation of the authority and a waiver of written notice could be shown by parol provided the parties treated the authority as having been revoked and Davis as no longer acting for Huffaker. But there was no testimony adduced or offered to the effect that the parties regarded or treated the authority as having been revoked, or that contractual relations either expressly or impliedly had been put at an end. I think the record fairly shows the contrary, and that Davis after the dance talk continued to act for Huffaker as he had theretofore. In such view I think the testimony objected to was irrelevant. Further, the testimony, if it can be said it tended to show some sort of revocation, shows only a conditional revocation without proof of the condition or of the happening of the event upon which the revocation was based. Again, a principal, after services have been rendered by his agent, may not, by revoking the agent's authority, take the fruits or benefits of his services and then refuse to compensate him for them. I think the testimony with nothing more was irrelevant and did not tend to prove a revocation or a waiver of notice.